                Case 1:21-cv-00197-ELR-JSA Document 6 Filed 01/27/21 Page 1 of 2
                 Case 1:21-cv-00197-ELR-JSA Document 5 Filed 01/20/21 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                  Northern District of Georgia    El

                       Antonio Fletcher




                           Plaintiff(s)
                               V.                                       Civil Action No. 'I :21-CV-00197-ELR-JSA
                      City of Forest Park




                          Defendant(s)


                                                SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) City of Forest Park, Georgia
                                   City Hall
                                   745 Forest Parkway
                                   Forest Park, GA 30297




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ,
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:
                                Christopher K. Rhodes
                                Rhodes Law, P.C.
                                P.O. Box 973
                                Dalton, GA 30722



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                           JAMES N. HATTEN
                                                                           CLERK OF COURT


Date:             01/20/2021                                                                  s/Jessica Kelley
                                                                                       Signature of Clerk or Deputy Clerk
                   Case 1:21-cv-00197-ELR-JSA Document 6 Filed 01/27/21 Page 2 of 2
                    Case 1:23.-cv-00197-ELR-JSA Document 5 Filed 01/20/21 Page 2 of 2

AO 440 (Rev, 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 1:21-CV-00197-ELR-JSA

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed R. ay. P. 4(1))

           This summons for (name of individual and title, if any)         erkd                  A
                                                                                             Fe;±_1'k.
was received by me on (date)       /2-/ 2-62-1
                                       3; 3 0
                                                                           -
                                                                          hees4-74,11adte                                                302 94
           0 I personally served the summons     011
                                             on the individual at (place)
                                                                                        on (date)                                 ; or

           C71 I left the summons at the individual's residence or usual place of abode with (name)
                                                                      , a person of Suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual's last known address; or

         XI served the summons on              (name of individual)     S o a    a 11               i te           e-P           @i410 e/(l
                                                                                                                                        iwho isC
           designated by law to accept service of process on behalf of (name of organization)                     e,      fry cY‘fv(P Jj—            if&
                                                                                        on (date) 12/ 3/2_e           zi          ; or
           CI I returned the summons unexecuted because                                                                                         ; or

           tn   Other (spectn7):




           My fees are $                           for travel and $                         for services, for a total of $               0.00


           I declare under penalty of perjury that this info                    s true.


Date:
                                                                                                           's signature

                                                                           Fic   e          ri

                                                                        ?-3() ?evl:::4";-
                                                                                    e        and-SLit                        S       C    5   4" °


                                                                          (314-6Avi-14- 671- 3O308
                                                                                                / s erver's address


Additional information regarding attempted service, etc:


      (g4 / k /s-‘ /6kaKceoy                                                      G(a 1'x                         /-hi


           Print                       Save As...                                                                                  Reset
